Title: From George Washington to Louis XVI, 6 April 1790
From: Washington, George
To: Louis XVI (of France)



[New York, 6 April 1790]

Very great and good Friend and Ally
As the Time limited for the Duration of Mr Jefferson’s Residence in Quality of our Minister plenipotentiary near your Majesty will shortly expire, and the public Interests require that he should undertake other Functions, we have directed him to take Leave of your Majesty, and to assure you of our Friendship and sincere Desire to preserve and strengthen the Harmony and Confidence which so happily subsist between the two Nations. We are persuaded that he will do this in the Manner most expressive of these Sentiments, and of the Respect and Sincerity with which they are offered. We pray God to keep your Majesty under his holy Protection. Written at the City of New York the 6th Day of April 1790. Your good Friend and Ally.

Go: Washington
by the President
Th: Jefferson

